DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 02/11/2021. 
Claims 1- 5, 7-11, 13, 14 are presently pending with claim 8 being withdrawn (claim 1 is an independent claim). 
Election/Restrictions
Applicant's election with traverse of Species 1 (Figs. 2, 4), claims 1-7, 9-14 in the reply filed on 12/09/2019 was earlier acknowledged.
Drawings
The objections to the drawings are withdrawn in view of submission of replacement drawings, and applicant’s remarks.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth Such claim limitation(s) is/are: “coupling system” in claims 1, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “coupling system” shall be interpreted in terms of paragraphs [0057, 0058], or equivalents thereof; 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (line 22) recites “the proximal end is in contact with the insulating body”, wherein “the proximal end” is not clear as to if this refers to the “conductive outer shield” or to the “conductive central core”, since the limitation “proximal end” is already recited in the claim with reference to i) the conductive outer shield (at line 14), and ii) with reference to the conductive central core (at line 20 of the claim).
For the purpose of examination on merits, the limitation “the proximal end” at line 23 has been interpreted as “the proximal end of the conductive central core is in contact with the insulating body, in line with applicant’s Figs. 2-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al (WO 2014/009412){hereinafter Lacoste, per English Machine Translation, attached} in view of Ishii et al (JP 2004-186303){hereinafter Ishii, per English Machine Translation, attached}[or alternately, Ishii in view of Lacoste].
Regarding Claims 1, 2: Lacoste teach an elementary device for producing a plasma, the elementary device comprising:
a coaxial applicator 1 of microwave power (Fig. 4 and page 5, 4th paragraph of English Machine Translation, attached), the coaxial applicator comprises: 
a conductive central core 20 (Fig. 4 and page 5, 5th paragraph) extending along a main axis X; 
a conductive outer shield 21 (external tubular conductor – Fig. 4 and page 5, 5th paragraph)  surrounding the conductive central core 20; 
a medium 22 (annular volume – Fig. 4 and page 5, 5th paragraph) located between the conductive central core 20 and the conductive outer shield 22 to propagate a microwave energy; and
th full paragraph) made of dielectric material transparent to the microwave energy and having an outer surface that is configured to be in contact with a gas to be energized localized inside a chamber (page 5, 8th paragraph);
a coupling system “P” (Fig. 2A and page 2, 7th paragraph) configured to couple to a microwave energy generator (not shown), wherein: 
the coupling system is disposed at the conductive outer shield (Fig. 2A), 
the conductive outer shield 21 has a proximal end occluded by the insulating body 3 and has a symmetry of revolution about the main axis X (Fig. 4), and
the insulating body 3 protrudes outwardly of the conductive outer shield 21 according to the main axis (Fig. 4), the outer surface projects outside of the conductive outer shield (e.g. Figs. 4-10),
the conductive central core 20 has a proximal end embedded inside the insulating body 3,  without passing completely through the insulating body 3 (e.g. Figs. 4-8), and
the insulating body 3 protrudes outwardly of the conductive outer shield 21according to the main axis by a distance at its proximal end (e.g. Figs. 4-8).
Lacoste also teach that beyond the exit plane of the applicator, the dielectric tube 3 may have a gradual change in its diameter, as is the case with certain devices using surface wave plasmas (page 5, 14th paragraph). 
Lacoste also teach that the length of the portion of the tube 3 extending beyond the exit plane of the applicator (i.e. conductive outer shield 21) advantageously corresponds to the length over which it is desired to generate the plasma (page 5, paragraph 20).




    PNG
    media_image1.png
    385
    851
    media_image1.png
    Greyscale








Lacoste teach the insulating body protrudes outwardly of the conductive outer shield but do not explicitly teach the outer surface of the insulating body is non-planar with a decreasing outer diameter along the main axis starting from the conductive outer shield up to its tip, and 

Ishii teach a plasma apparatus comprising an insulating body 22 (quartz glass plate – Fig. 7 and Page 7, lines 249-251 of Machine Translation, attached) having an outer surface (bottom surface – Fig. 7) that protrudes outwardly (in a downward direction – Fig. 7) of the conductive outer shield 27 (waveguide cover – Figs. 4, 5 and page 6, lines 20-21) is non-planar with a decreasing outer diameter along the main axis starting from the conductive outer shield up to its tip. Ishii further teach the conductive central core 25a has a proximal end embedded inside the insulating body 22 (Fig. 7), without passing completely through the insulating body 22 (e.g. Fig. 7). Ishii also teach the proximal (bottom) end of the conductive central core 25a is directly in contact with the insulating body 22 (Fig. 7).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the insulating body with an outer surface that is non-planar with a decreasing outer diameter along the main axis starting from conductive outer shield up to its tip in view of teaching by Ishii in the apparatus of Lacoste to obtain improved uniformity of plasma density (Fig. 7 – high /low curve D4, and page 7, lines 52-56 – Ishii).
Further, it would also be obvious to provide the outer diameter of the outer surface of the insulating body to decrease continuously along the main axis starting from the shield the conductive outer shield up to its tip in view of teaching by Lacoste (that beyond the exit plane of the applicator, the dielectric tube 3 may have a gradual change in its diameter) and Ishii (Fig. 7) to  enable control plasma density, and depending upon the length over which it is desired to generate the plasma (as also regards claim 2).


Alternately, Ishii teach an elementary device for producing a plasma (Figs. 1, 4-7), the elementary device comprising: 
a coaxial applicator of microwave power, the coaxial applicator comprises: 
a conductive central core 25a (Figs. 1, 4-7 and page 4, line 158, of Machine Translation, attached) extending along a main axis (central vertical axis of the apparatus); 
a conductive outer shield 25b, 27 (outer tube, waveguide cover – Figs. 1, 4-7 and page 4, last line) surrounding the conductive central core 25a; 
a medium (air) located between the conductive central core 25a and the conductive outer shield 25b, 27 to propagate a microwave energy (Figs. 4-7); and 
an insulating body 22 (quartz glass plate – Figs. 4-7 and page 4, line 147), made of dielectric material (quart) transparent to the microwave energy and having an outer (bottom) surface that is configured to be in contact with a gas to be energized localized inside a chamber (Fig. 1); 

the coupling system is disposed at the conductive outer shield 25 (Figs. 4-7), 
the conductive outer shield 25b, 27 has a proximal (bottom) end occluded by the insulating body 22 and has a symmetry of revolution about the main axis (Figs. 6-7), and 
the insulating body 22 (Figs. 7) protrudes outwardly (downwardly) of the conductive outer shield 27 according to the main axis, the outer (bottom) surface is non-planar and projects outside of the conductive outer shield 27 with a decreasing outer diameter along the main axis starting from the conductive outer shield up to its tip (Fig. 7), 
the conductive central core 25a has a proximal (bottom) end embedded inside the insulating body 22, without passing completely through the insulating body 22 (Figs. 4-7), 
the proximal end of the conductive central core 25a is directly in contact with the insulating body 22 (Figs. 4-7), and 
the insulating body 22 protrudes outwardly of the conductive outer shield 27 according to the main axis by a distance (Fig. 7).
Ishii do not explicitly teach the insulating body protrudes outwardly of the conductive outer shield according to the main axis by a distance which is smaller than or equal to an inner diameter of the conductive outer shield at its proximal end.
 Lacoste is discussed above. Lacoste teach an insulating body 3 (dielectric tube – page 5, 7th full paragraph) made of dielectric material transparent to the microwave energy and having an outer surface that is configured to be in contact with a gas to be energized localized inside a chamber (page 5, 8th paragraph);
th paragraph) configured to couple to a microwave energy generator (not shown), wherein: 
the coupling system is disposed at the conductive outer shield (Fig. 2A), 
the conductive outer shield 21 has a proximal end occluded by the insulating body 3 and has a symmetry of revolution about the main axis X (Fig. 4), and
the insulating body 3 protrudes outwardly of the conductive outer shield 21 according to the main axis (Fig. 4), the outer surface projects outside of the conductive outer shield (e.g. Figs. 4-10),
the conductive central core 20 has a proximal end embedded inside the insulating body 3,  without passing completely through the insulating body 3 (e.g. Figs. 4-8), and
the insulating body 3 protrudes outwardly of the conductive outer shield 21according to the main axis by a distance at its proximal end (e.g. Figs. 4-8).
Lacoste also teach that beyond the exit plane of the applicator, the dielectric tube 3 may have a gradual change in its diameter, as is the case with certain devices using surface wave plasmas (page 5, 14th paragraph). 
Lacoste also teach that the length of the portion of the tube 3 extending beyond the exit plane of the applicator (i.e. conductive outer shield 21) advantageously corresponds to the length over which it is desired to generate the plasma (page 5, paragraph 20).
Considering that Lacoste teach that the length of the portion of the tube 3 extending beyond the exit plane of the applicator (i.e. conductive outer shield 21) advantageously corresponds to the length over which it is desired to generate the plasma (page 5, paragraph 20), it would be obvious to select/optimize the distance by which the insulating body protrudes 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to select/optimize the distance by which the insulating body protrudes outwardly of the conductive outer shield in view of teaching by Lacoste in the apparatus of Ishii to enable control impedance to obtain improved uniformity of plasma density.
Regarding Claim 3: Lacoste in view of Ishii teach the outer surface of the insulating body 22 has a substantially truncated-cone shape with a (Fig. 7, Ishii).
Regarding Claim 4: Lacoste in view of Ishii teach the outer surface of the insulating body 22 has a substantially truncated-cone shape truncated at its end with a flat tip (Fig. 7, Ishii).
Regarding Claim 5: Lacoste in view of Ishii (or Ishii in view of Lacoste) teach the outer surface of the insulating body 22 has no right-angled edges (Fig. 7, Ishii).

Claim 5 is /are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al (WO 2014/009412){hereinafter Lacoste} in view of Ishii et al (JP 2004-186303){hereinafter Ishii, per English Machine Translation, attached} [or Ishii in view of Lacoste] as applied to claims 1-4 and further in view of Ishibashi et al (US 2007/0264441) {hereinafter Ishibashi}.
Regarding Claim 5: Lacoste in view of Ishii (or Ishii in view of Lacoste) teach all limitations of the claim including the insulating body having an outer surface but do not explicitly teach the outer surface of the insulating body has no right-angled edges.
Ishibashi teach a plasma apparatus comprising an insulating body 20 (transmissive window – Fig. 4 and at least 0070) having an outer (lower) surface (pertaining to portion 21 – Fig. 4) that has no right-angled edges. Ishibashi also teach that with such structure it is possible 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the angles of edges on the outer surface of the insulating body in view of teaching by Ishibashi in the apparatus of Lacoste in view of Ishii (or Ishii in view of Lacoste) to control the concentration degree of the electric field in the peripheral portion of the insulating body so that plasma density of the peripheral portion can be controlled.

Claim 7 is /are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al (WO 2014/009412){hereinafter Lacoste, per English Machine Translation, attached} in view of Ishii et al (JP 2004-186303){hereinafter Ishii, per English Machine Translation, attached}[or alternately, Ishii in view of Lacoste] as applied to claims 1-5 and further in view of Applicant’s Admitted Prior Art (AAPA hereinafter).
Regarding Claim 7: Lacoste in view of Ishii (or Ishii in view of Lacoste) teach all limitations of the claim including a conductive central core 20 and a conductive outer shield 21 (Fig. 4, Lacoste).
Lacoste in view of Ishii (or Ishii in view of Lacoste) do not explicitly teach the proximal end of the conductive central core protrudes from the conductive outer shield according to the main axis.
AAPA teach a coaxial applicator 10 comprising a conductive central core 101 and a conductive outer shield 104, and wherein a proximal end of the conductive central core 101 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the proximal end of the conductive central core that protrudes from the conductive outer shield according to the main axis in view of teaching by AAPA in the apparatus of Lacoste in view of Ishii (or Ishii in view of Lacoste) as a known alternate configuration of central core with respect to the conductive outer shield for supplying electromagnetic energy to a gas for plasma excitation.

Claims 9-11 is /are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al (WO 2014/009412){hereinafter Lacoste, per English Machine Translation, attached} in view of Ishii et al (JP 2004-186303){hereinafter Ishii, per English Machine Translation, attached}[or alternately, Ishii in view of Lacoste] as applied to claims 1-5 and further in view of Ohmi et al (US 2003/0168008){hereinafter Ohmi}.
Regarding Claim 9: Lacoste in view of Ishii (or Ishii in view of Lacoste) teach all limitations of the claim including the insulating body having an inner surface and a conductive central core (as explained above under claim 1 (e.g. Fig. 4, Lacoste).
Lacoste in view of Ishii (or Ishii in view of Lacoste) do not explicitly teach the insulating body has an inner surface in contact with the medium and crossed by the central core, the inner surface being non-planar and non-orthogonal to the main axis.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the insulating body has an inner surface in contact with the medium and crossed by the central core, the inner surface being non-planar and non-orthogonal to the main axis in view of teaching by Ohmi in the apparatus of Lacoste in view of Ishii (or Ishii in view of Lacoste) to reduce reflection caused by the rapid change in impedance resulting in an efficient and stable supply of microwaves.
Regarding Claim 10: Lacoste in view of Ishii (or Ishii in view of Lacoste) and Ohmi teach all limitations of the claim including the inner surface (of insulating body 18A – Figs. 12, 13 - Ohmi) has an increasing outer diameter along the main axis in a (downward direction in Fig. 12, Ohmi) direction of displacement from a distal end of the coaxial applicator towards a proximal end occluded by the insulating body 18A (Fig. 12 and 0092, 0093, Ohmi).
Regarding Claim 11: Lacoste in view of Ishii (or Ishii in view of Lacoste) and Ohmi teach the inner surface of the insulating body 18A has a generally truncated-cone shape (as shown in Fig. 12, Ohmi).
 

Claims 13, 14 is /are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al (WO 2014/009412){hereinafter Lacoste, per English Machine Translation, attached} in view of Ishii et al (JP 2004-186303){hereinafter Ishii, per English Machine Translation, attached}[or alternately, Ishii in view of Lacoste] as applied to claims 1-5 and further in view of Lagarde et al (US 2006/0086322){hereinafter Lagarde}. 
Regarding Claims 13, 14: Lacoste in view of Ishii (or Ishii in view of Lacoste) teach all limitations of the claim including an elementary device per claim 1 (as explained above, under claim 1).
Lacoste in view of Ishii (or Ishii in view of Lacoste) do not explicitly teach an installation for producing a plasma comprising: a chamber within which the plasma is produced and confined, the chamber being delimited by a partition; at least one microwave energy generator; and
wherein the coupling system of the at least one elementary device is coupled with the microwave energy generator and the outer surface of the insulating body penetrates inside the chamber beyond its partition.
Lagarde teach a plasma apparatus comprising: 
an installation 1 (device – Fig. 2 and 0050) for producing a plasma comprising: a chamber 3 (sealed chamber – Fig. 3 and 0051) within which a plasma 16 (Fig. 3 and 0054) is produced and confined, the chamber being delimited by a partition (demarcation between wall of chamber 3 and plasma 16 (Fig. 3 and at least 0058); at least one microwave energy generator 7 (energy source – 0057); and
wherein the coupling system of the at least one elementary device (as explained in claim 1, above) is coupled with the microwave energy generator 7 and the outer surface of the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide an installation for producing a plasma comprising: a chamber within which the plasma is produced and confined, the chamber being delimited by a partition; at least one microwave energy generator; and wherein the coupling system of the at least one elementary device is coupled with the microwave energy generator and the outer surface of the insulating body penetrates inside the chamber beyond its partition, in view of teaching by Lagarde in the apparatus of Lacoste in view of Ishii (or Ishii in view of Lacoste) to enable provide use of the elementary device for plasma production.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,103,006 in view of Lacoste et al (WO 2014/009412) {hereinafter Lacoste} and Ishii et al (JP 2004-186303)
Claim 1 of the patent teach substantially all limitations of claim 1 of the instant application except the insulating body protrudes outwardly of the conductive outer shield according to the main axis, the outer surface is non-planar and projects outside of the conductive 
the conductive central core has a proximal end embedded inside the insulating body, without passing completely through the insulating body, 
the proximal end is directly in contact with the insulating body;
the insulating body protrudes outwardly of the conductive outer shield according to the main axis by a distance which is smaller than or equal to an inner diameter of the conductive outer shield at its proximal end.
Lacoste (Figs. 2, 4) is discussed above (under claim 1). Lacoste also teach that beyond the exit plane of the applicator, the dielectric tube 3 may have a gradual change in its diameter, as is the case with certain devices using surface wave plasmas (page 5, 14th paragraph of English Machine Translation, attached). Lacoste also teach that the length of the portion of the tube 3 extending beyond the exit plane of the applicator (i.e. conductive outer shield 21) advantageously corresponds to the length over which it is desired to generate the plasma (page 5, paragraph 20).
Further, Ishii teach a plasma apparatus comprising an insulating body 22 (quartz glass plate – Fig. 7 and Page 7, lines 249-251 of Machine Translation, attached) having an outer surface (bottom surface – Fig. 7) that protrudes outwardly (in a downward direction – Fig. 7) of the conductive outer shield 27 (waveguide cover – Figs. 4, 5 and page 6, lines 20-21) is non-planar with a decreasing outer diameter along the main axis starting from the conductive outer shield up to its tip. Ishii further teach the conductive central core 25a has a proximal end embedded inside the insulating body 22 (Fig. 7), without passing completely through the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the insulating body with an outer surface that is non-planar with a decreasing outer diameter along the main axis starting from conductive outer shield up to its tip in view of teaching by Ishii in the apparatus of Lacoste to obtain improved uniformity of plasma density (Fig. 7 – high /low curve D4, and page 7, lines 52-56 – Ishii).
Further, it would also be obvious to provide the outer diameter of the outer surface of the insulating body to decrease continuously along the main axis starting from the shield the conductive outer shield up to its tip in view of teaching by Lacoste (that beyond the exit plane of the applicator, the dielectric tube 3 may have a gradual change in its diameter) and Ishii (Fig. 7) to  enable control plasma density, and depending upon the length over which it is desired to generate the plasma (as also regards claim 2).
Additionally, considering that Lacoste also teach that the length of the portion of the tube 3 extending beyond the exit plane of the applicator (i.e. conductive outer shield 21) advantageously corresponds to the length over which it is desired to generate the plasma (page 5, paragraph 20), it would be obvious to select/optimize the distance by which the insulating body protrudes outwardly of the conductive outer shield in view of teaching by Lacoste and Ishii to enable control plasma density at the peripheral side of the substrate with respect to the central side of the substrate.
Response to Arguments
i) Applicant’s arguments, see pages 7-10, filed 02/11/2021 with respect to the rejection(s) of claim(s) 1 under 35 USC 103a have been considered but are moot due to new grounds of 
As regards double patenting rejection, the same has been modified due to claim 1 amendment and new grounds of rejection, as explained above.
As regards Claim interpretation under 35 USC 112f, applicant has argued (pages 1-2) that the “coupling system” is not believed to invoke interpretation under 35 U.S.C. § 112(f), since the coupling system is disposed at the conductive outer shield, which provides a structural limitation of the coupling system. 
Examiner responds that “the coupling system is disposed at the conductive outer shield” only provides a location of the “coupling system” but does not provide specific structure of the “coupling system”. As per MPEP 2181, and as explained above under the section “CLAIM INTERPRETATION”, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). Alternately, applicant may also consider deleting this limitation, considering that this limitation is not essence of the instant invention.
In view of above, interpretation of “coupling system” under 35 USC 112f is maintained.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hirayama et al (US 2010/0183827) teach a coaxial applicator 45, 3 (metal rod, cover – Fig. 1 and 0112, 0114) and an insulating body 26 (dielectric member lower part – Fig. 1 and 0110) that protrudes outwardly of conductive outer shield 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716